DETAILED ACTION

The Applicants amendment filed on February 19, 2021 is hereby acknowledged. Claims 1-20 remain pending and have been examined.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant disagrees with and traverses the allegation in regard to claims 7 and 17 that the Official Notice taken is considered admitted prior art.  The Examiner responds that MPEP 2144.03 C states “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice  or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”
Examiner submits that Official Notice of claims 7 and 17 was first taken in the Non-Final Office Action dated September 10, 2018; in the response dated January 10, 2019 as well as the response filed August 20, 2019 and March 27, 2020 there was no traversal of the Official Notice, therefore as per MPEP 2144.03 C  Examiner concludes that the Official Notice is construed as admitted prior art.   Furthermore Examiner submits that the rejection of claims 7 and 17 in the Office Action dated August 20, 2020 does not constitute a new grounds rejection over a new alleged combination of references because the combination of references is the same as the previous combination cited in the previous rejection of claim 1-20, the separate heading of the Official Notice is merely a reorganization of the rejection.  Examiner further notes that "deleting, in the memory of the integrated circuit card, the generated secondary structured data set upon transmission of the encrypted package" is disclosed by  Hjelmvik (US Patent 6,431,454) see abstract.
The Applicant states that the alleged combination of references does not teach or suggest all of the features recited in claim 1. Specifically, the cited art does not teach or suggest at least "receiving, by a receiving device of the integrated circuit card, at least the network identifier and a transaction amount from an electronic point of sale device" and "validating, by a validation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lingappa (US Patent Application Publication 2015/0371224) in view of Weigold  (US Patent Application Publication 2016/0335628) and further in view of  Jones et al. (US Patent 8,666,893).

As per claims 1 and 11, 
Lingappa (‘224) discloses a method for conducting an offline data exchange associated with a blockchain, comprising:
receiving, by a receiving device (…Weigold discloses an integrated circuit card – see below…), at least the network identifier and a transaction amount from an electronic point of sale device;(Figure 4, paragraph 100-1-1 [], paragraph 62)
electronically transmitting, by a transmitting device,  at least the unspent output hash and the output index to the electronic point of sale device;(paragraph 62)
receiving, by the receiving device, at least a destination address from the electronic point of sale device;  paragraph 62)

electronically transmitting, by the transmitting device, the transaction data to the electronic point of sale device, wherein the integrated circuit card is a physical payment card linked to a transaction account that includes an integrated circuit.  (Figure 3, paragraph 95)  

Lingappa (‘224) does not specifically disclose, however Wiegold teaches  “storing, in a memory of an integrated circuit card, a structured data set associated with a blockchain network, (Abstract, Figure 1, paragraph 24) wherein the structured data set includes at least a network identifier, an unspent output hash, an output index, an output value, and a key pair”(Figure 2, paragraph 29)“ 
 Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Lingappa (‘224) with Wiegold  (‘628)’s teaching in order to use a  traditional credit cards and debit cards for the convenient payment of goods and services from merchants in fiat currency, and automatically withdraws the converted funds from digital currency assets stored in a highly secure online digital wallet account. (Weigold ; paragraph 6)

Lingappa in view of Weigold  does not specifically disclose, however Jones et al.  discloses “validating, by a validation module of the integrated circuit card, (Column 6, lines 48-67) the stored structured data set as including the network identifier and an output value greater than or equal to the received transaction amount (Column 6, lines 32-47)“ 


As per claims 2 and 12, 
Lingappa  in view of Weigold  and further in view of Jones et al. discloses the method of claim 1,
further comprising: signing, by a signing module of the integrated circuit card, the generated transaction data using a key included in the key pair included in the stored structured data set, wherein the transaction data electronically transmitted to the electronic point of sale device is the signed transaction data.  (Lingappa; paragraph 79)

As per claim 3 and 13, 
Lingappa  in view of Weigold  and further in view of Jones et al. discloses the method of claim 1,
further comprising: generating, by the generation module of the integrated circuit card, a new key pair; and generating, by the generation module of the integrated circuit card, a remainder address via application of one or more hashing algorithms to a public key included in the generated new key pair, wherein the transaction data further includes the generated remainder address.  (Lingappa; paragraph 78-79)

As per claim 4 and 14, 
Lingappa  in view of Weigold  and further in view of Jones et al. discloses the method of claim 3,
further comprising:
generating, by the generation module of the integrated circuit card, a secondary structured data set, wherein the secondary structured data set includes at least the network identifier, a second output hash and second output index based on at least the transaction data, a second output value based on a difference between the output value and the transaction amount, and the generated new key pair; and storing, in the memory of the integrated circuit card, the generated secondary structured data set. (Lingappa; Figure 6, paragraph  62)

As per claim 5 and 15, 
Lingappa  in view of Weigold  and further in view of Jones et al. discloses the method of claim 4,
wherein storing the generated secondary structured data set in the memory of the integrated circuit card includes replacing the structured data set.( Lingappa; Figure 3)

As per claim 6 and 16, 
Lingappa  in view of Weigold  and further in view of Jones et al. discloses the method of claim 5,  further comprising:
encrypting, by an encryption module of the integrated circuit card, the generated secondary structured data set to obtain an encrypted package; and electronically transmitting, by 

As per claim 8 and 18, 
Lingappa  in view of Weigold  and further in view of Jones et al. discloses the method of claim 1,
further comprising: receiving, by the receiving device of the integrated circuit card, an encrypted package from a payment network; and decrypting, by a decryption module of the integrated circuit card, the received encrypted package to obtain the structured data set. (Lingappa;  paragraph 17, 90) 

As per claims 9 and 19, 
Lingappa (‘224) discloses a method for conducting an offline data exchange associated with a blockchain, comprising:
receiving, by the receiving device of the electronic point of sale device, at least a transaction data set from the integrated circuit card, wherein the transaction data set includes at least the generated destination address and a payment amount based on the transaction amount; (Figure 4, paragraph 100)
electronically transmitting, by a transmitting device of the electronic point of sale device, at least the network identifier and the transaction amount to an integrated circuit card; (Figure 6, paragraph 104)
receiving, by a receiving device of the electronic point of sale device, at least an unspent output hash and an output index from the integrated circuit card (paragrapg 62)

electronically transmitting, by the transmitting device of the electronic point of sale device, at least the generated destination address to the integrated circuit card; electronically transmitting, by the transmitting device of the electronic point of sale device, at least the received transaction data set to a computing device associated with blockchain network corresponding to the network identifier , wherein the integrated circuit card is a physical payment card linked to a transaction account that includes an integrated circuit.  (Figure 3, paragraph 95)  

Lingappa  does not specifically disclose, however Wiegold teaches  “storing, in a memory of an electronic point of sale device, at least a key pair including a private key and a public key, a network identifier , and a transaction amount; (Abstract, Figure 1, paragraph 24, Figure 2, paragraph 29)“  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Lingappa (‘224) with Wiegold  (‘628)’s teaching in order to use a  traditional credit cards and debit cards for the convenient payment of goods and services from merchants in fiat currency, and automatically withdraws the converted funds from digital currency assets stored in a highly secure online digital wallet account. (Weigold ; paragraph 6)


Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Lingappa (‘224) with Jones ’s teaching in order to prevent transmission of corrupted data. 
12.  As per claim 10 and 20, 
Lingappa  in view of Weigold  and further in view of Jones et al. discloses the method of claim 9, further comprising: 
electronically transmitting, by the transmitting device of the electronic point of sale device, a data request including data based on the received unspent output hash and/or output index; and receiving, by the receiving device of the electronic point of sale device, a data set comprising previous transaction data included in a blockchain corresponding to the network identifier, wherein validation of the received unspent output hash includes a comparison of the received unspent output hash to data included in the received data set.  (Lingappa; paragraph 62)

13.  	Claims 7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Lingappa (US Patent Application Publication 2015/0371224) in view of Weigold  (US Patent Application Publication 2016/0335628) and further in view of  Jones et al. (US Patent 8,666,893) and further in view of Official Notice.

14.   As per claim 7 and 17, 

Lingappa in view of Weigold  does not specifically disclose, however Official Notice  discloses “deleting, in the memory of the integrated circuit card, the generated secondary structured data set upon transmission of the encrypted package”
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Lingappa in view of Weigold  with Official Notice in order to prevent illicit use of data by recovering sensitive financial data from a memory area after a transaction is complete. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.W/           Examiner, Art Unit 3685                                                                                                                                                                                        
/STEVEN S KIM/            Primary Examiner, Art Unit 3685